Citation Nr: 0930978	
Decision Date: 08/19/09    Archive Date: 08/27/09	

DOCKET NO.  05-41 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 30 percent for migraine headaches with dizziness (claimed 
as vertigo). 

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for cervical spondylosis (claimed as neck 
condition).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had over 24 years of active service at the time 
of her retirement in August 2002.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2004 rating decision of the VARO in Roanoke that 
granted service connection for cervical spondylosis (claimed 
as neck condition) and assigned a 10 percent disability 
rating, effective October 28, 2003.  An appeal has also been 
perfected from a decision review officer decision dated in 
November 2005 that granted service connection for migraine 
headaches with dizziness (claimed as vertigo) and assigned a 
30 percent disability rating, effective October 28, 2003.

The Board notes that a review of the record reveals that in 
addition to the two disabilities at issue, service connection 
is in effect for various other disabilities, including a low 
back disability, rated as 40 percent disabling; 
hypothyroidism, rated as 30 percent disabling; right carpal 
tunnel syndrome and pronator syndrome, rated as 20 percent 
disabling; left upper extremity radiculopathy with carpel 
tunnel syndrome and pronator syndrome, rated as 20 percent 
disabling; degenerative joint disease of the right shoulder, 
rated as 10 percent disabling; irritable bowel syndrome and 
diverticulosis, rated as 10 percent disabling; 
gastroesophageal reflux disease, rated as 10 percent 
disabling; and right knee disability, rated as 10 percent 
disabling.  With consideration of the bilateral factor, a 90 
percent combined evaluation has been in effect since August 
6, 2008.

At a June 2009 hearing before the unsigned at Washington, 
D.C., the Veteran and her representative withdrew every issue 
for consideration except for those referred to on the title 
page.


REMAND

At the June 2009 hearing, the Veteran and her representative 
indicated that she had recently been seen at the Alexandria, 
Virginia, VA Outpatient Clinic.  The Veteran stated that she 
had a follow up visit scheduled for August 2009.  The Board 
notes that records generated by VA facilities may have an 
impact on the adjudication of a claim and are considered to 
be constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Pursuant to the requirements of the Veterans 
Claim Assistance Act of 2000 (VCAA), VA must obtain any 
outstanding VA records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).

It is contended that the disabilities have worsened in 
severity and the Veteran's accredited representative asks 
that she be accorded more current examinations, to include 
specialty examinations with regard to the disabilities at 
issue.

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  VA should contact the Veteran and 
request that she identify or provide 
records pertinent to her claims that have 
not already been associated with the 
claims file, including any VA and non-VA 
health care providers that treated for 
the claimed disabilities in the past 
several years.  This should include 
records identified by her in the 
testimony before the Board, including 
reports of outpatient visits at the VA 
Outpatient Clinic in Alexandria, 
Virginia, since 2008.  Military treatment 
facilities at Walter Reed Medical Center 
in Washington, D.C., and Malcolm Grow 
Hospital at Andrews Air Force Base in 
Maryland, should also be contacted and 
asked to provide any reports of treatment 
evaluation of the Veteran for the 
disabilities at issue since 2008. If any 
requested records are not available, or 
other search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  The Veteran should be accorded an 
examination by a physician knowledgeable 
in neurology for the purpose of 
determining the degree of impairment due 
to the Veteran's migraine headaches.  The 
claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  All necessary tests 
should be performed.  The examiner should 
provide an opinion as to whether any 
migraine headaches are prostrating in 
nature, and, if so, whether the attacks 
have occurred on average once in two 
months over the last several months, 
occurred on an average of once a month in 
the last several months, or occurred very 
frequently with completely prostrating 
and prolonged attacks productive of 
severe economic inadaptability.  
Functional impairment attributable to the 
headaches should also be discussed by the 
examiner and the Veteran.  The examiner 
should also address the Veteran's 
complaints of dizziness and indicate 
whether in his or her opinion they are 
likely associated with the headaches or 
might be attributable to some other 
problem the Veteran might be 
experiencing.  The examiner should also 
comment on any neurologic impairment 
attributable to the Veteran's service-
connected cervical spondylosis.  Any 
functional impairment attributable to the 
spondylosis should be discussed.  The 
complete rationale for any opinion 
expressed should be provided.

3.  The Veteran should also be accorded 
an examination by a physician 
knowledgeable in orthopedics for the 
purpose of determining the degree of 
impairment attributable to the Veteran's 
cervical spondylosis.  The claims file, 
including a copy of the remand, must be 
made available to the examiner for 
review, and the examination report should 
reflect that such review as accomplished.  
All necessary tests should be performed.  
The examiner should provide an opinion as 
to the degree of impairment attributable 
to the cervical spondylosis, particularly 
in the Veteran's functioning and 
performing daily activities.  The 
complete rationale for any opinion 
expressed should be provided.

4.  After completing the above, and any 
other development deemed necessary, the 
claims should be readjudicated based on 
the entirety of the evidence.  If the 
benefits sought on appeal are not granted 
to the Veteran's satisfaction, she and 
her representative should be provided 
with a Supplemental Statement of the 
Case.  An appropriate period of time 
should be allowed for response.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



